COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Terry Smith v. The State of Texas

Appellate case number:   01-12-00661-CR, 01-12-00662-CR, 01-12-00663-CR

Trial court case number: 10-DCR-055807A (Counts I, II, III)

Trial court:             400th District Court of Fort Bend County

        On May 29, 2013, appellant moved to supplement the clerk’s record in the above-
 referenced appeals with, inter alia, “[a] certified copy of the criminal docket.” On June 6,
 2013, we dismissed the motion as moot because the clerk’s record on file in this Court already
 contained a copy of the docket sheet, as required by Rule of Appellate Procedure 34.5(a)(3).
 See TEX. R. APP. P. 34.5(a)(3).
        Appellant filed a motion for reconsideration of the order, explaining that the docket
 sheet on file is missing two entries, dated September 4, 2012 and September 26, 2012, which
 were made after the clerk’s record was prepared.
        On June 17, 2013, the district clerk filed a supplemental clerk’s record containing an
 updated docket sheet, which includes the above entries. The motion for reconsideration is
 dismissed as moot.
       It is so ORDERED.



Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court

Date: June 20, 2013